Citation Nr: 1506491	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to May 8, 2008, for service connection for a scar above the left eye.

2.  Entitlement to an effective date prior to May 8, 2008, for service connection for napalm burns of the right forearm. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 through April 1969, including one year and four months service in the Republic of Vietnam.  He received the Purple Heart Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran appeared at a hearing before the undersigned at the Board's central office in August 2014.  A transcript of the hearing is available in the Virtual VA.  

During the hearing, the Veteran raised the issue of an earlier effective date for his entitlement to service connection for post-traumatic stress disorder based on clear and unmistakable error in a July 1989 Board decision.  The Board has docketed this issue for adjudication, and it will be addressed in a separate decision.  The issues certified to the Board from the agency of original jurisdiction are addressed below.


FINDINGS OF FACT

1.  The statement that accompanied the Veteran's August 21, 1990, substantive appeal included an informal claim of entitlement to service connection for a scar above the left eye, which remained pending until the grant of service connection in an October 2009 rating decision, entitlement to service connection arose prior to August 21, 1990.

2.  The Veteran did not file a claim of entitlement to service connection for napalm burns of the right forearm prior to May 8, 2008; entitlement to service connection arose prior to May 8, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of August 21, 1990, for entitlement to service connection for a scar above the left eye have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155; 3.160, 3.400 (2014). 

2.  The criteria for an effective date prior to May 8, 2008, for entitlement to service connection for napalm burns of the right forearm have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155; 3.160, 3.400. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The appeal of an effective date is a "downstream" issue from the RO's grant of service connection for the Veteran's claims.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required because the claims have already been substantiated.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied the duty to assist.  The outcome in this appeal turns on the dates the Veteran filed his claims.  A medical opinion or examination is not required to determine when the Veteran filed his claims.  The Veteran has not identified any additional evidence that could show earlier dates for his claims.  Thus, further assistance would not likely aid the Veteran in prevailing in his appeal.  The Veteran also testified at a hearing before the undersigned that was conducted in accordance with the regulatory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23Vet. App. 488 (2010) (interpreting 38 C.F.R. § 3.103(c)(2)).  It was explained that the effective dates depended on the dates of his claims and he was asked about any earlier claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that there is no further assistance that would be reasonably like to aid the Veteran in substantiating the claim.  

Earlier Effective Dates

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  38 C.F.R. § 3.155.  The determination that a communication constitutes an informal claim revolves around the factual findings of whether the claimant identified the benefits sought as well as whether there was an indication of an intent to apply for benefits.  Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012).

The requirement to identify the benefit sought will be met by "referring to a body part or system that is disabled or by describing symptoms of the disability."  Deliseo v. Shinseki, 25 Vet. App. 45, 53 (2011) (quoting Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009)).  VA must determine the scope of a claim based on a sympathetic assessment of the claimant's description of the claim, the symptoms described, and the information received in support of the claim; it is not necessary for the Veteran to identify the legal theory upon which service connection is sought.  Deliseo, 25 Vet. App. at 53; see also Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007).

The regulations define a "pending claim" as "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c).  A reasonably raised claim remains pending until there is recognition of the substance of the claim in a decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent "claim" for the same disability.  Ingram, 21 Vet. App. at 243 (citing 38 C.F.R. § 3.160(c)).

The Veteran has contended that the effective dates for service connection should go back to his time in service, because that is when he sustained the original injuries.  It is true that entitlement to service connection arose with the injuries he sustained in service.  The proper effective date will depend on the date of his claim.

At his hearing, the Veteran suggested that he had filed a claim for these benefits in approximately May 1969.  The Veteran's claims file; however contains no such application.  The earliest compensation claim in the claims folder was received for unrelated benefits in March 1977.  On that application the Veteran indicated that the only VA claim he had previously made was for educational benefits.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties". United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Under the presumption, it is presumed that VA has properly discharged its duties by properly handling claims.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

There is no evidence other than the Veteran's contention to rebut the presumption of regularity.  Given the presumption and the Veteran's report on the 1977 application for benefits; the evidence is against a finding that he submitted a claim for service connection within the year after his discharge from service.  As such, the effective date for service connection is the date of his claim; because that is later than the date entitlement arose.  38 U.S.C.A. § 5110(a).

On August 21, 1990, VA received the Veteran's substantive appeal pertaining to an issue not currently before the Board.  In the substantive appeal he wrote, "The benefits I deserve and want . . . for my family and myself . . . [m]y scars was caused by my drill instructor beating my head and hitting me in the head with my rifle, military records are enclosed to show proof."  This statement clearly indicates the Veteran's intent to seek disability compensation benefits due to scars from an in-service injury to his head.

This informal claim was not acknowledged at the time and remained pending until entitlement to service connection for a scar above the left eye was granted in an October 2009 rating decision based on a subsequent informal claim by the Veteran.  However, the AOJ assigned an effective date of May 8, 2008, the date of the subsequent informal claim for a scar above the left eye.

An effective date of August 21, 1990, is warranted based on the previous informal claim.  There is no evidence of an earlier claim for this benefit.  However, the record does not include any indication that the Veteran sought entitlement to service connection for napalm burns of the right forearm before May 8, 2008, either formally or informally.  Therefore, the assigned effective date for that claim is appropriate.  



ORDERS

An earlier effective date of August 21, 1990, for entitlement to service connection for a scar above the left is granted.

An effective date prior to May 8, 2008, for entitlement to service connection for napalm burns of the right forearm is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


